Citation Nr: 0315686	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  01-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for residuals of 
frostbite of the ears.

4.  Entitlement to a compensable rating for residuals of a 
fracture, left little finger.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active service from May 1980 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  Subsequently, the claims file was transferred to 
the RO in Indianapolis, Indiana.

A hearing was held at the Indianapolis RO in August 2001 
before the Board member rendering the determination in this 
claim.  A transcript of the hearing has been included in the 
claims folder for review. 

This case was previously before the Board in December 2001, 
at which time the Board remanded the case for additional 
development, including according the veteran examinations.  
In addition the examiners were to provide diagnoses and 
medical opinions as to the probability that any right knee or 
right shoulder disorder identified began during service. 

The Board notes that the examiners failed to provide 
diagnoses regarding the veteran's right knee and right 
shoulder disorders, or nexus opinions that any right knee or 
right shoulder disorders were related to service.  As such 
the Board must again remand the issues of service connection 
for a right knee and a right shoulder disorder.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims of entitlement to service connection for residuals 
of frostbite, and a compensable rating for residuals of a 
fracture, left little finger.

2.  The veteran's residuals of frostbite of the ears, 
including numbness, tingling, and change of color of his 
ears, is the result of cold injury sustained while in active 
service.

3.  The veteran's residuals of a fractured fifth finger of 
the left hand result in complaints of pain, but no limitation 
of motion or weakness.  

4.  Neither the pre-amendment nor the amended version of the 
skin disorder or finger disorder regulations are more 
favorable to the veteran's claims.


CONCLUSIONS OF LAW

1.  Residuals of cold injury of the ears, including numbness, 
tingling, and change of color, were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2002).

2.  The criteria for a compensable rating for residuals of a 
left little finger fracture have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5216-30 (2002) and 
67 Fed. Reg. 48784(2002)), 4.118, Diagnostic Code 7805 (2002 
and 67 Fed. Reg. 49590 (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.   On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the VCAA Letter dated in 
April 2001, discussions in the March 2000, December 2002, and 
February 2003 rating decisions; the Board remand in December 
2001; the September 2000 and June 2001 statements of the 
case; and December 2002 and February 2003 supplemental 
statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
The appellant has been afforded VA examinations, addressing 
the disabilities on appeal.  Service, VA, and private 
outpatient and hospital treatment records have been 
associated with the claims file.  There does not appear to be 
any outstanding medical records that are relevant to this 
appeal.  

The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Background.  The veteran retired from military service after 
20 years of service.  In his retirement examination in 
January 2000, the examiner's observations included a .5 x.3 
cm area on the upper left earlobe, which had reduced 
pigmentation, and no flaking; and, a scar on the left 5th 
digit between the PIP (proximal interphalangeal) joint, and 
the MP (metacarpal phalangeal) joint which was barely 
discernible.

The veteran filed a claim for compensation in January 2000 
for several conditions, including a broken little finger, and 
frostbite of the ears.

I. Service connection, frostbite of the ears.  Service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if preexisting such service, was aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2002).  Each disorder for which a veteran seeks 
service connection must be considered on the basis of 
evidence, including that shown by his service records, his 
medical records, and pertinent medical and lay evidence. 38 
C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in order to prevail 
on the issue of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The Court has held that for VA purposes "disability" means 
"impairment in earning capacity" resulting from diseases or 
injuries incurred in active service and their residual 
conditions.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A 
subjective complaint such as pain, without a diagnosed or 
identified underlying malady or condition, does not in and of 
itself constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In a February 2000 VA examination, the veteran reported 
suffering from frostbite in 1984-1985 while in Alaska.  His 
ears were uncovered while in the field and his earlobes got 
cold and painful.  When he went inside he noticed the tips of 
his earlobes had turned chalky white and the skin was 
peeling.  He was not sure how long after exposure his skin 
began to peel.  He had no blistering and sought no treatment 
at the time and did nothing for it.  He had no treatment for 
frostbite since this occurred.  He had no amputation or 
tissue loss, cold sensitization, or hyperhidrosis.  He had 
some numbness only when his ears got cold and this was at the 
tip of the ears with some associated tingling.  He had no 
chronic pain, fungal infection, break down, or ulceration, 
skin changes, skin cancer, ulcers, or edema.  The tops of the 
ears get red when cold and then white if he stays out in the 
cold longer than an hour.  There was no skin thickening or 
thinning, no sleep disturbance, and no cold feeling in 
relation to seasons.

The examiner noted normal skin of the bilateral earlobes 
except for the left earlobe, which has a .5 x .3 cm area of 
decreased pigmentation.  The temperature, texture and 
moisture of the skin were normal.  There was no atrophy, 
ulcerations, fungus, or scars, and there was no evidence of 
vascular insufficiency to the earlobes.  

The diagnosis was frostbite, per patient history to bilateral 
earlobes.  No residuals.

By rating action in March 2000 service connection was denied 
residuals of frostbite of the ears.  In making that 
determination the RO noted that there was no evidence of 
treatment for frostbite during service, and no permanent 
residual or chronic disability was demonstrated in the VA 
examination.  

In an August 2001 Travel Board hearing, the veteran testified 
in support of his claim.  Subsequently the Board remanded 
this case in December 2001 for additional development 
including a comprehensive VA examination with medical 
opinions as to the degree of probability that the frostbite 
disorder was related to any incident of service.  

In a December 2002 VA examination, the veteran reported 
suffering from frostbite in 1984 while in Alaska.  His ears 
were uncovered while in the field and his earlobes got cold, 
painful, and changed in color to white.  He had no blisters, 
and did not ever receive treatment for frostbite.  

The examiner noted that there was no chronic pain, fungal 
infection, breakdown, other lesions, edema, or skin cancer.  
He had an area at the top of his left external ear, which was 
slightly whitish, and the external ear was red.  There was no 
skin thickening or thinning, no sleep disturbance, and no 
cold feeling in relation to seasons.  He had burning pain, 
change of color, and numbness when exposed to cold.  

The examiner opined that it was at least as likely as not 
that his cold sensitivity was due to cold injury in Alaska.  
He was also scheduled for an ENT (ear nose and throat) 
examination to determine if there were any internal ear 
problems secondary to his exposure to cold injury.

In a February 2003 VA dermatology the veteran reported 
serving in Alaska, and being in the cold for extended periods 
where he became frostbitten at the tips of his ears.  He 
sought no medical treatment at the time.  He now worked as a 
postman and kept his ears protected.  His primary complaint 
was occasional roughness and flaking that was especially 
noted on the upper aspects of the helices bilaterally.  They 
were only numb during cold weather.  
  
The examiner noted no acute stress.  There was mild seborrhea 
of the scalp and bilateral eyebrows.  Examination of the 
bilateral auricles revealed a mild blanchable erythema 
diffusely of both ears.  However there was no active 
necrosis, ulceration, erythema, flaking, scaling, or other 
notable cutaneous findings.  In addition there was no dermal 
or subcutaneous nodules anywhere to represent fibrosis or 
scar formation.

The diagnosis was seborrheic dermatitis.  Complaints related 
to routine chafing of cold weather or possibly seborrheic 
dermatitis were noted and the examiner stated that there was 
no evidence to postulate permanent sequelae of severe 
frostbite from the Alaskan winter. 

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence. See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, in the context of the evidence of record, the 
Board places greater weight on the December 2002 opinion of 
the VA physician who considered and discussed the medical 
history, than it does on the reports of the January 2003 VA 
examination, to the extent that the earlier examiner examined 
the veteran for cold injuries and determined that he had 
suffered frostbite injury to the ears.  He requested 
additional examination at that time to determine, "if there 
are internal ear problems secondary to the exposure to the 
cold injury." 

The January 2003 examination was scheduled for the specific 
purpose of addressing whether any other injuries or internal 
ear injuries were caused by the exposure to the cold injury. 

The cold injury to the ears, which the veteran claims to have 
received, was consistent with service in Alaska.  Therefore, 
under the circumstances, service connection may be granted 
applying the "benefit of the doubt" rule.  In addition, a 
relationship between the veteran's cold sensitivity and his 
exposure to cold in Alaska has been confirmed by the December 
2002 VA examiner.  The Board therefore finds that the 
evidence does support a finding that the veteran's residuals 
of cold injury to the ears are the result of exposure to cold 
during service.  Accordingly, service connection for 
residuals of cold injury to the ears is in order.  See VCAA; 
38 U.S.C.A. §§ 1110, 5107 (b); 38 C.F.R. §§ 3.102, 3.303(d).


II.  Increased rating, residuals of a fracture, left fifth 
finger.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2002).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2002).  In addition, VA has a 
duty to acknowledge all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations. Id.; 38 C.F.R. § 4.1.  In Fenderson 
v. West, 12 Vet. App. 119, 126 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned after a grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. Court of 
Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2002), pertaining to functional impairment.  The Court 
held that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry should not to 
be limited to muscles or nerves.  These determinations 
should, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

The Board notes that during the pendency of this claim the 
diagnostic criteria for rating ankylosis or limitation of 
motion of fingers, as well as the diagnostic criteria for 
rating skin disabilities were amended. 

The diagnostic criteria for rating ankylosis or limitation of 
motion of fingers were changed, effective from August 26, 
2002.  67 Fed. Reg. 48784 (2002).  While on July 31, 2002, 
the rating criteria for disorders of the skin were amended, 
effective from August 30, 2002. 67 Fed. Reg. 49590-49599 
(2002).   When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

The Board notes that neither the pre-amended or amended 
version of the regulations is more favorable to the veteran, 
and the outcome of this decision would be the same under 
either version.  67 Fed. Regs. 48784, 49590-49599 (2002).   

Under both the pre-amended and amended rating criteria, 
Diagnostic Code 7805, Other Scars, is rated based on the 
limitation of function of affected part. 38 C.F.R. § 4.118, 
Code 7805 (August 30, 2002).  

Under Diagnostic Code 5227 as revised, both favorable and 
unfavorable ankylosis of the little finger warrants a 
noncompensable rating.  The version of Code 5227 in effect 
prior to August 26, 2002, also provides for a noncompensable 
rating for any type of ankylosis, except extremely 
unfavorable ankylosis, of the little finger.  Extremely 
unfavorable ankylosis may be rated under the criteria for 
amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002).  

Effective August 26, 2002, Diagnostic Code 5230, for 
limitation of motion of the little finger, was added to 38 
C.F.R. Part 4.  This Code provides for a noncompensable 
rating for any limitation of motion of the little finger. 67 
Fed. Reg. 48784 (2002).  For the reasons to be discussed 
below, a compensable rating under any schedular criteria is 
not warranted.  

In a February 2000 VA examination, the veteran reported 
breaking his left, little finger in October 1997 or 1998 
while playing football.  The bone at the PIP joint went 
through the skin.  A specialist reset the bone and sutured 
it.  There was no pain in the finger, but in cold weather he 
had numbness if his fingers got cold.  He had no change in 
the range of motion (ROM) but believed he had a decreased 
grip.  He had stiffness at times in the PIP joint, but there 
was no swelling.  The examiner noted no notation in the 
service records of a fracture 5th left digit.

The examiner observed that the ROM of all fingers was full, 
and the left, 5th digit was non-tender.  There was very 
slight increased PIP joint by palpation compared to the 
right.  The diagnosis was SP (status post) fracture, left 5th 
digit, no residual, and x-ray normal.

By rating action in March 2000 service connection was granted 
and a noncompensable rating was assigned for a residual scar, 
fracture, little finger, as there was no evidence of an acute 
or chronic disorder to warrant a diagnosis of a disability.

In an August 2001 Travel Board hearing, the veteran testified 
in support of his claim.  Subsequently the Board remanded 
this case in December 2001 for additional development 
including a comprehensive VA examination to evaluate the 
severity of the little finger disability.

 In a January 2003 VA examination, the examiner noted the 
left little finger revealed intact sensory along the radial 
and ulnar borders.  He had intact ROM with 0-60 degrees at 
the DIP joint.  He was lacking approximately 2 degrees of 
full extension of the IP joint.  However he was able to 
obtain 90 degrees of flexion.  At the MCP joint he was able 
to maintain negative 15 degrees of extension and 90 degrees 
of flexion.  X-rays dated in December 2002 revealed some 
spurring at the 1st metacarpal phalangeal joint.  No fracture 
or soft tissue swelling was noted.  The diagnosis was mild 
osteoarthritis, 1st metacarpal phalangeal joint.

The claims file contains the service medical records, as well 
as post service medical records.  None of these medical 
records contains any evidence or opinion that the  service 
connected left little finger disability is more severe than 
shown by the VA examinations.

No evidence of atrophy, or additional disability manifested 
by weakened movement, excess fatigability, incoordination, or 
other DeLuca factors was reported.  

The Board notes that the new Diagnostic Code 5230 effective 
August 2003, allows for a noncompensable rating for 
limitation of motion of the little finger.  However, as is 
noted above, a compensable rating is not warranted under any 
schedular criteria, either old or new, where the veteran has 
motion of his little finger.  While a compensable rating may 
be awarded for ankylosis (akin to amputation) of the fifth 
finger, such a degree of impairment has not been demonstrated 
in the present case.  At all times of record, the veteran has 
had motion of the left little finger.  

For all the foregoing reasons, the Board finds that a 
compensable evaluation is not warranted for the veteran's 
residuals of a fracture, left little finger.  The Board in 
reaching this conclusion has considered the applicability of 
the benefit of the doubt doctrine.  As a preponderance of the 
evidence is against the award of a compensable rating, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991). 


ORDER

Entitlement to service connection for residuals of cold 
injury to the ears is granted.

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left little finger is denied.


REMAND

The veteran underwent a VA examination of the right knee and 
the right shoulder in January 25, 2003.  The examining 
physician noted in his report that he did not have the claims 
folder, or the results of X-rays taken in December 2003.  The 
examiner failed to provide any diagnoses.   Later that same 
day the claims file was reviewed by another examiner who 
offered opinions as to the veteran's right knee and right 
shoulder.  However he also failed to provide diagnoses for 
the veteran's right knee and right shoulder complaints.  
Neither physician provided an adequate report for rating 
purposes, or ruled out a chronic right knee and/or right 
shoulder disorder.

In light of the foregoing, the Board regretfully is again 
remanding this case to the RO to afford the examining 
physicians an opportunity to again review the claims file and 
medical records and provide diagnoses and medical opinions.  
Accordingly, this case is REMANDED to the RO for 
consideration and full development of the issues of service 
connection for a right knee and a right shoulder disorder:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

2.  Thereafter, the claims file and 
medical records, including the April 2000 
Diagnostic Imaging Service MRI report, 
should be returned to the Indianapolis 
VAMC and one of the physicians, Dr. Hanson 
or Dr. LeGrand, who prepared reports 
concerning the veteran on January 25, 
2003, should be requested to prepare an 
addendum to the examination reports which 
provides diagnoses and offers opinions as 
to the following.

a.  Does the veteran have a chronic 
right knee disability, and, if so, 
did the disability begin during the 
veteran's military service or is it 
related to in-service right knee 
complaints?

b.  Does the veteran have a chronic 
right shoulder disability, and, if 
so, did the disability begin during 
the veteran's military service or is 
it related to in-service right 
shoulder complaints?

If neither Dr. Hanson or Dr. LeGrand is 
available, the records should be referred 
to another physician for review and 
response to these questions.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the physician.  
If another examination is needed to 
respond to these questions, the veteran 
should be scheduled for such examination.

3.  After completion of the above, the RO 
should again review the issues of service 
connection for a right knee and a right 
shoulder disorder.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form: 

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

